Title: Thomas H. Palmer to Thomas Jefferson, 20 April 1813
From: Palmer, Thomas H.
To: Jefferson, Thomas


          Sir, Philadelphia, April 20th 1813.
          I received a few weeks ago your letter containing answers to some questions respecting the Constitution of Virginia, for which I return you many thanks.
			 I have
			 taken the liberty of again
			 addressing you, to call your attention to the enclosed Prospectus of a new Periodical Work to wh I intend to devote my exclusive attention. Should the Plan meet your approbation, & should you think the work promises to be of public utility, you will oblige me by giving it the
			 sanction of your name as a subscriber, & by showing the Prospectus to such gentlemen in your neighbourhood as you may think likely to patronize the work. I intend visiting as many of the seats of government of the different states as I can this summer for the purpose of making
			 arrangements to receive regularly an account of their proceedings. The others I shall visit next summer. A line addressed, as before, to Thos & Geo. Palmer, Phila will come to my hands, & will oblige,
          Yours respectfully,Thos H. Palmer.
        